TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00815-CR


                                Meagan Rena Work, Appellant

                                                 v.

                                  The State of Texas, Appellee


               FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-14-302146, THE HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due July 3, 2019.          On counsel’s

motions, the time for filing was extended to September 16, 2019. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than October 31,

2019. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

               It is ordered on September 20, 2019.



Before Justices Goodwin, Baker, and Triana

Do Not Publish